Citation Nr: 1045854	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine with spondylosis at L3-4 (lumbar spine 
disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1963 to February 1965 and from February 1991 to March 1991, 
with additional periods of service with the ARMY Reserves from 
1975 to 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO), which denied the benefit sought on appeal. 

In August 2007, the Veteran testified before the undersigned 
during a hearing at the RO. A copy of the hearing transcript is 
associated with the claims folder. 

In November 2007, the Board remanded the matter for additional 
development.  Subsequently, the Appeals Management Center (AMC) 
provided the Veteran with additional notice in compliance with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The AMC 
attempted to obtain copies of the Veteran's service treatment 
records from his first period of service.  These proved to be 
unavailable.  The AMC also attempted to verify the exact dates of 
the Veteran's period of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA), however, the precise 
dates could not be verified.  The AMC did succeed in providing 
the Veteran with a VA examination.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The Board sees no benefit in remanding the matter for any 
additional development.

In a September 2010 correspondence, the Veteran appears to 
indicate a desire to reopen his claims for entitlement to 
service connection for diabetes mellitus and prostate 
cancer and to initiate a claim for service connection for 
heart disorder.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The lumbar spine disorder was likely incurred during the 
Veteran's first period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar 
spine disorder have been met.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service 
connection for lumbar spine disorder, no further discussion as to 
any lapses in duties to assist and notify would serve any useful 
purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is noted that active military service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (2009).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  In 
the absence of such evidence, the period of ACDUTRA would not 
qualify as "active military, naval, or air service" and the 
claimant would not achieve veteran status for purposes of that 
claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. 
App. at 419.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran contends that he has a lumbar spine 
disorder that is related to his periods of military service.   He 
asserts that he had two significant back injuries during his 
service - with one in 1964 while he was stationed in Korea and 
the second during a period of active duty for training at Fort 
Smith in 1978.  The Veteran has testified that he has experience 
back pain since his first period of service. 

Regarding his alleged 1964 back injury, the Veteran reports that 
he fell 30 to 35 feet while performing water purification duties 
during his service in Korea.  As a result of the fall, the 
Veteran states that he was transported to the military hospital 
at Ashcome City, South Korea, and he was hospitalized there for 
two weeks.  With respect to his second alleged injury, the 
Veteran reports that he injured his lower back during a two week 
training period while station at Fort Smith.  As a result of the 
injury, he was taken to a field hospital and placed on bed rest 
for a couple of days.  He was later transferred to another 
hospital for treatment. 

The Veteran's service treatment records from his first period of 
service (1963 to 1965) were unavailable for review.  A response 
to an inquiry for general information shows that a search of the 
morning reports from the Veteran's unit revealed that the Veteran 
was hospitalized from July 23, 1964 to August 17, 1964.  Copies 
of the morning reports were not associated with the claims 
folder.  The response also noted that the hospital treatment 
records were included in the Veteran's service treatment records 
(which are currently unavailable).   

A review of the Veteran's service treatment records from his 
Reserve service shows only two incidents of back-related 
problems.  The first comes from treatment records dated in June 
1984 that show the Veteran presented with complaints of stomach 
pain that radiated into his mid-lumbar area.  The Veteran denied 
a history of any back injuries and he was diagnosed with mid-
lumbar spine strain.  A service treatment record dated two days 
later shows that the Veteran continued to complain of pain across 
his lumbar spine and spinal tenderness.  It was noted that a 
lumbar spinal series revealed no abnormal findings.  The next 
incident of a back problem is shown in a June 1990 x-ray report 
that revealed spondylosis.  There was no associated service 
treatment record with the radiological findings. 

On the reports of seven examinations throughout his Reserve 
service, the Veteran's spine was evaluated as normal.  On nearly 
all associated reports of medical history, the Veteran denied 
symptoms of recurrent back pain.  On the report of medical 
history dated June 1994, however, he responded to the question 
about recurrent back pain by marking the box associated with the 
answer "I don't know".  

The Board finds it pertinent to note that a December 2002 private 
medical statement from Dr. W. S., a chiropractor, indicated that 
the Veteran had been treated for back problems in the early 
1990s, but Dr. S. stated that those records were no longer 
available. 

Post-service treatment records show that the Veteran has been 
diagnosed with, and treated for, degenerative disc disease and 
spondylosis in the lumbar spine.  See VA and private treatment 
records beginning in 2000; see also, a February 2001 VA general 
examination report. 

In August 2010, the Veteran was afforded a VA spine examination 
to determine whether the currently diagnosed lumbar spine 
disorder is etiologically related to any aspect of his service, 
including any injury.  The examination report shows that the 
Veteran was diagnosed with degenerative osteoarthritis at L3-L4 
and spondylosis.  The VA examiner opined that the Veteran's 
lumbar spine disorder is at least as likely as not caused by or 
related to an injury while on active duty.  The VA examiner 
supported his opinion by noting that a review of the available 
service treatment records showed treatment for lumbar spine pain 
in 1984 and a diagnosis of spondylosis shown in the 1990 x-ray 
report.  The examiner also appears to give great weight to the 
Veteran's account of being hospitalized for three weeks for a 
back injury during his first period of service.  

Here, the record shows that the Veteran has a current diagnosis 
of degenerative disc disease with spondylosis in the lumbar 
spine.  The service treatment records from his first period of 
service are unavailable, but an information search revealed that 
the Veteran was hospitalized for almost a month in South Korea.  
While there was no indication why the Veteran was hospitalized at 
that time, the report is consistent with the Veteran's credible 
statements of hospitalization following a serious fall and back 
injury.  The service treatment records from his Reserve service 
do not show any record of a back injury, but there is x-ray 
evidence of spondylosis.  The exact dates of the Veteran ACDUTRA 
and INACUTRA, however, are not available.  See 38 U.S.C.A. § 
101(2)-(24); Mercado-Martinez, supra. 

The Veteran has a currently diagnosed back disability, and 
credible evidence exists to support a finding that he had a back 
injury during service.  The remaining question is whether the 
preponderance the evidence supports a finding that the current 
diagnosed disorder is related to service.  Based on a review of 
the evidence, the Board finds that it is likely that the 
Veteran's current lumbar spine disorder is related to service.  
First, the evidence clearly shows a currently diagnosed disorder 
of the spine.  

Second, the Board accepts the Veteran's account of the inservice 
injury.  The Board observes that the Veteran is competent to 
attest to facts surrounding his claims, in particular, an 
incident where he fell and he was hospitalized for back injuries 
that resulted from the fall.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  
In addition, the information contained in the morning reports 
supports the Veteran's statements that he was hospitalized for 
several weeks while he was stationed in Korea. 

Turning third to the question of whether the current disorder is 
related to service, the Board points out that while there is 
little evidence of chronicity of treatment and symptoms since 
service (as the first post-service evidence of record of any 
chronic spine disorder is not shown until June 1990), the Veteran 
is also competent to report symptoms of low back injury in 
service, and continuous low back pain since service.  See Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding a lay person is 
competent to testify to a lack of symptoms of difficulty 
breathing prior to service, continuous symptoms of breathing 
difficulty after service, and that he was given medication).  
This evidence tends to relate the current diagnosed lumbar spine 
disorder to a back injury during his period of service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The weightiest evidence favoring the Veteran's claim for service 
connection, however, is the August 2010 VA examiner's medical 
opinion that links the Veteran's current diagnosed lumbar spine 
disorder to an in-service injury during his first period of 
service.  There is no medical opinion to the contrary. 

Given the Veteran's credible testimony of an in-service back 
injury in 1964 (which is supported by the information obtained 
from the morning reports) and his reports of low back pain in 
service and since service, and the August 2010 VA examiner's 
positive medical nexus opinion, the Board finds that the 
Veteran's current lumbar spine disorder is likely related to an 
injury incurred during his first period of service.  Resolving 
any doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for lumbar spine disorder are 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is 
granted. 


ORDER

Entitlement to service connection for lumbar spine disorder is 
granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


